 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   SWINOMISH INDIAN TRIBAL
     COMMUNITY, a federally recognized Indian
10   Tribe,
                                                              NO. 2:15-cv-00543-RSL
11                          Plaintiff,

            v.                                                ORDER GRANTING PLAINTIFF'S
12
                                                              MOTION TO SEAL
13   BNSF RAILWAY COMPANY, a Delaware
     corporation,
14
                            Defendant.
15

16          This matter comes before the Court on “Plaintiff’s Motion for Leave to File Documents
17   Under Seal.” Dkt. # 132. The materials filed under seal are generally of the type protected from
18   disclosure by 49 U.S.C. § 11904, and defendant has provided redacted versions of Exhibit 52
19   and Exhibit A to the Declaration of Dan Fapp for public viewing. See Dkt. # 139 at 5-23 and
20   25-48. Docket number 133 shall therefore remain under seal.
21          The Court notes, however, that the protections afforded information regarding “the
22   nature, kind, quantity, destination, consignee, or routing of property tendered” to a rail carrier
23   give way where the information is provided “in response to legal process issued under authority
24   of a court of the United States or a State.” 49 U.S.C. § 11904(b) and (c)(1). To the extent the
25   information is necessary to the Court’s resolution of the pending motion for summary judgment
26   and is incorporated in the Court’s order, it may ultimately be disclosed to the public.
27



     ORDER GRANTING PLAINTIFF'S MOTION TO SEAL - 1
 1

 2        Dated this 10th day of May, 2021.

 3
                                              THE HONORABLE ROBERT S. LASNIK
 4                                            UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     ORDER GRANTING PLAINTIFF'S MOTION TO SEAL - 2
